Name: Commission Regulation (EEC) No 3077/81 of 27 October 1981 on the supply of common wheat flour as food aid to the Hashemite Kingdom of Jordan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 81 No L 308/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3077/81 of 27 October 1981 on the supply of common wheat flour as food aid to the Hashemite Kingdom of Jordan Whereas , following Greek accession , in the case of products for which there are accession compensatory amounts in trade between Greece and the other Member States the procedure for comparing tenders should be specified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, ' Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 28 thereof, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities expressed its intention to grant, under a Community measure, 14 000 tonnes of cereals to the Hashemite Kingdom of Jordan , under its food ­ aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Article 2 For the purposes of comparing tenders, without preju ­ dice to the provisions of Article 8 ( 1 ) of Regulation (EEC) No 1974/80 , each tender shall be corrected by the accession compensatory amount, if any, applicable in trade between Greece and the other Member States . The correction shall be made by increasing tenders which , pursuant to the second subparagraph of Article 4 (3) of the said Regulation , mention Greece by the accession compensatory amount. Article 3 (') OJ No L 281 , 1.11 . 197.5 , p . 1 . I 1 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . ( 5 ) OJ No L 281 , 1 . 11 . 1975 , p . 89 . (  &gt;) OJ No 106 , 30 . 10 . 1962 , p . 2553/62 . This Regulation shall enter into force on the dayfollowing its publication in the Official Journal of the European Communities. ( 5 ) O j No L 263 , 19 . 9 . 1973 , p . 1 . (*) OJ No L 192 , 26 . 7 . 1980 , p . 1 1 . No L 308/20 Official Journal of the European Communities 29 . 10 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 October 1981 . For the Commission Poul DALSAGER Member of the Commission 29 . 10 . 81 Official Journal of the European Communities No L 308 /21 ANNEX 1 . Programme : 1981 2 . Recipient : Hashemite Kingdom of Jordan 3 . Place or country of destination : Hashemite Kingdom of Jordan 4 . Products to be mobilized : common wheat flour 5 . Total quantity : 10 220 tonnes ( 14 000 tonnes of common wheat) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fur landwirt ­ schaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (telex 41 1 475) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  flour ot fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO H. K. OF JORDAN / FOR FREE DISTRI ­ BUTION' 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 13 November 1981 16 . Shipment period : 1 to 20 December 1981 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital ' R\